Citation Nr: 1115493	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-47 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for a right-sided neurological disorder to include tremors, for substitution or accrued benefits purposes.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and chronic pneumonia, for substitution or accrued benefits purposes.  

4.  Entitlement to service connection for diabetes mellitus, for substitution or accrued benefits purposes.  

5.  Entitlement to service connection for congestive heart failure and high blood pressure, for substitution or accrued benefits purposes.  

6.  Entitlement to burial benefits. 
REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1957 to September 1979.  The Veteran died in May 2010.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In February 2010, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In the August 2010 notice of disagreement (NOD), the appellant's representative contended that the August 2010 rating decision contains clear and unmistakable error (CUE).  Since this appeal stems from the August 2010 rating decision, which denied the appellant's claims, there is no final adverse RO decision that could be subject to a CUE attack, and therefore the issue of CUE is not in appellate status.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997); see also 38 C.F.R. § 3.105 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on her part, is required.


REMAND

The Board finds that the case must be remanded for additional notice and development.  

The Veteran died on May [redacted], 2010.  Prior to his death, a December 2009 rating decision denied the Veteran's claims for entitlement to service connection for a neurological disorder of the right side, for COPD and chronic pneumonia, for diabetes, and for congestive heart failure and high blood pressure.  The Veteran filed a timely NOD, and requested a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran died in May 2010 before the scheduled hearing could take place.  

The appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), and burial benefits was received by the RO on May 26, 2010.

Initially, under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2010), when a claimant dies on or after October 10, 2006, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  

Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id. (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant (here, the Veteran).  Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation (DIC), which VA would otherwise deem a request to substitute.  Id at 8668-69.  Further, the proposed 38 C.F.R. § 3.1010 would be consistent with the provisions of 38 U.S.C.A. § 5121A, because in no event would a person requesting to substitute be given less than one year from the date of the claimant's death in which to complete a request to substitute.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.

Thus, under 38 U.S.C.A. § 5121A and the proposed rule, the Board construes the appellant's VA Form 21-534 as a inferred request to substitute.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 38 C.F.R. § 20.101(a) (2010) (describing the Board's jurisdiction).  The RO has yet to determine whether the appellant meets the basic eligibility to substitute for the Veteran with regard to the appeals stemming from the December 2009 rating decision.  A remand is therefore required to clarify whether the appellant is pursuing the claims denied in the December 2009 rating decision as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2010).

Where, as here, the Veteran's service treatment records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board finds that additional development is necessary with respect to the appellant's claim for service connection for the cause of the Veteran's death.  She contends that the Veteran died as a result of a pulmonary disease due to in-service exposure to asbestos.  Service personnel records confirm that the Veteran served aboard the USS Nautilus as a machinist mate.  A May 2002 VA Asbestos Claims Memorandum identifies a machinist mate as a military job title associated with probable asbestos exposure.  An October 2007 private treatment record shows that the Veteran had a 75-pack a year history of smoking and a diagnosis of COPD.  April 2009 chest x-rays reveal increasing right pleural fluid, moderate in quantity; chronic fibrotic alternations of the upper lobes; focal scarring/round atelectasis within the lower lobes; and associated mild interstitial pulmonary edema.  In a March 2011 letter, the Veteran's private physician, N. J. D., M.D., noted that the Veteran had worked for many years as a submarine sailor cutting pipe lagging and was exposed to asbestos in the work area.  He attached a copy of a July 18, 2006 evaluation, when Dr. N. J. D. diagnosed the Veteran with COPD, asbestosis and a lung mass suspected to have been caused by asbestos exposure.  Although the Veteran was a smoker, Dr. N. J. D. opined that this was not the major contributing factor to his respiratory problems and consequent death.  Enclosed was a copy of the July 2006 private assessment, which included diagnoses of COPD, moderate to severe, asbestosis and lung mass suspect rounded atelectasis is from Veteran's asbestos exposure and noting that a February 2006 private computed tomography (CT) scan of the lungs revealed multiple areas of linear consolidation consistent with fibrosis in both lower lobes.  Based on the record, the Board concedes that the Veteran was exposed to asbestos during service.  It appears that in-service exposure to asbestos may have contributed to the Veteran's death.  Thus, the Board finds that a VA medical opinion is required by the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that the appellant was not provided a statement of the case (SOC) in response to her August 2010 NOD appealing the denial of entitlement to accrued benefits and burial benefits.  Although the burial benefits issue was not explicitly adjudicated in the August 2010 rating decision on appeal, the August 2010 notification of the denial included a brief discussion of why burial benefits were not allowable in this case.  The Board therefore finds that the August 2010 letter constitutes an administrative decision denying the appellant's claim for burial benefits.  The next step in the appellate process is for the RO to issue to the Veteran a statement of the case (SOC).  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 398, 240-41 (1999).  Consequently, this matter must be remanded for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (20109).  [Parenthetically, the Board notes that an SOC would normally be warranted with regard to the appellant's accrued benefits claim; however, this issue is intertwined with the RO's adjudication of the appellant's eligibility to substitute for the Veteran.  If substitution is granted, then the accrued benefits claim will be rendered moot under the Court's holding in Breedlove.] 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Furnish to the appellant and her representative an SOC on the issue of entitlement to burial benefits, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  The appellant and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status (that is, burial benefits), a timely appeal must be perfected.

2.  Adjudicate whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the claims denied in the December 2009 rating decision.  If the basic eligibility requirements are met, contact the appellant and her representative and ask whether she wishes to waive the right to substitute with respect to the claims for service connection for a right-sided neurological disorder, for COPD and chronic pneumonia, for diabetes, and for congestive heart failure and high blood pressure.

If the appellant waives her right to substitute, then furnish to the appellant and her representative an SOC on the issue of entitlement to accrued benefits, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  The appellant and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status (that is, accrued benefits), a timely appeal must be perfected.

3.  After completion of 1 and 2 above, provide the claims file to a VA pulmonary specialist to review and to render a medical opinion as to the etiology of the Veteran's respiratory disorders.  

The physician should identify the various respiratory disorders the Veteran suffered from prior to his death and render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed respiratory disorders led, or materially and substantially contributed, to his death or was etiologically related to active duty, to include exposure to asbestos as a machinist mate in the Navy, or was due to an intervening cause, such as smoking.

A complete rationale should be provided for any opinion  or conclusion given, to include a discussion of the July 2006 evaluation diagnosing asbestosis and the March 2011 private physician's opinion asserting that the Veteran's in-service exposure to asbestos contributed to the Veteran's death, and the appellant's testimony and assertions.  If any requested opinion cannot be given, the examiner should state the reason(s) why.  

4.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental SOC and afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



